Spalding, Ch. J.
I concur in affirming the judgment of the trial court, but prefer to do so upon the ground argued in respondent’s brief, that the party aggrieved by a judgment cannot resort to a court of equity for relief when he has an adequate remedy at law. The defendant had a remedy by motion to vacate the judgment, of which hé did not avail himself. See Kitzman v. Minnesota Thresher Mfg. Co. 10 N. D. 26, 84 N. W. 585; Freeman v. Wood, 11 N. D. 1, 88 N. W. 721; Kerr v. Murphy, 19 S. D. 184, 69 L.R.A. 499, 102 N. W. 687, 8 Ann. Cas. 1138; Freeman, Judgm. § 486.